Citation Nr: 0102003	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-22 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to Department of Veterans Affairs (VA) 
disability pension benefits for accrued purposes.

2.  Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from May 1952 to 
November 1954.  She died on April [redacted], 1999. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.  The appellant is the veteran's daughter.


FINDINGS OF FACT

1.  All relevant facts necessary for an equitable disposition 
of this appeal has been obtained by the RO.

2.  On February 9, 1999, the veteran filed her initial claim 
for entitlement to VA pension benefits; on her claim form, 
she reported over $16,000.00 in annual income, but the 
section for reporting medical, legal or other expenses was 
left blank. 

3.  By rating decision dated April 6, 1999, the RO determined 
that the rating criteria for entitlement to nonservice-
connected pension benefits with special monthly pension based 
on the need for aid and attendance had been met. 

4.  The veteran died on April [redacted], 1999, at a private 
facility.  

5.  Evidence of record at the time of the veteran's death 
showed that her annual countable income exceeded the maximum 
rates for entitlement to VA improved pension benefits. 

6.  The veteran's death was not service-connected. 

7.  At the time of her death, the veteran was not in receipt 
of compensation or pension benefits. 

8.  The veteran's body was not held by a State; she was 
buried in a national cemetery.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to pension benefits for 
accrued purposes have not been met.  38 U.S.C.A. § 5121 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.57, 3.1000 (2000).  

2.  The criteria for entitlement to burial benefits have not 
been met.  38 U.S.C.A. §§ 2302, 2303 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.1600 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Pension Benefits for Accrued Purposes.

The appellant (the veteran's daughter) is claiming 
entitlement to VA pension benefits for accrued purposes.  
Specifically, the appellant contends that the veteran should 
have been awarded VA pension benefits during her lifetime, as 
she was deemed eligible for benefits in April 1999.  

According to VA law, certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled to at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death 
(referred to as 'accrued benefits'), and due and unpaid for a 
period not to exceed two years, shall, upon the death of such 
veteran, be paid to the veteran's surviving spouse.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; see Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998) (in order for a claimant 
to be entitled to accrued benefits, "the veteran must have 
had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
decision.").  Accrued benefit claims are derivative of a 
veteran's claim.  The statute allows for the payment of 
benefits that were 'due and unpaid' to the veteran based on 
existing ratings and decisions.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).

The veteran had active military service from May 1952 to 
November 1954.  Pursuant to an April 1999 rating decision, it 
was determined that the veteran met the rating criteria for 
entitlement to nonservice-connected disability pension 
benefits and special monthly pension based on the need for 
aid and attendance.  The veteran died in April 1999, a few 
days after the rating decision was rendered. 

In May 1999, the RO received the appellant's claim for 
accrued benefits.  According to the appellant, the veteran 
should have been paid a VA pension before she died.  In a 
June 1999 decision, the RO denied the appellant's claim 
"because the veteran's yearly income was $16,422.00, ... 
[which] exceeds the limit set by law of $14,647.00 for a 
veteran with aid and attendance."  The appellant disagreed 
with that decision and initiated this appeal.  The appellant 
maintains that it was the VA's responsibility to obtain 
information regarding deductible costs and expenses.

As a preliminary matter, the Board notes that during the 
course of the appeal certain legislation has been enacted 
with regard to VA benefits.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for VA 
assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).  Under VA law, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board views the newly enacted assistance 
provisions to be more beneficial to claimants, generally. 
However, in the present case, the Board finds that due to the 
unique nature of claims for accrued benefits, which are based 
on evidence in the file at the date of death, no useful 
purpose would be served by delaying appellate review of the 
issues for additional development.  The Board finds that the 
record as it stands allows for equitable review of the issue 
on appeal, and the Board will proceed with appellate review. 

At the time of the veteran's death, she was not receiving 
pension benefits.  According to the RO's letter dated in June 
1999, the veteran's income had exceeded the limits for a 
monetary award of such benefits.  Under the improved 
disability pension program, the rate of a veteran's pension 
award is determined based on certain calculations which take 
into account any unreimbursed medical expenses.  38 C.F.R. 
§ 3.722(g).  However, the veteran did not report any such 
expenses on her February 1999 pension claim.  In fact, she 
left the appropriate section for reporting such expenses 
blank.  The Board reiterates here that awards of accrued 
benefits are "based on evidence in the file at the date of 
death."  38 U.S.C.A. § 5121(a).  It is clear from the record 
that no evidence showing the amount of any unreimbursed 
medical expenses were of record at the time of the veteran's 
death.  Moreover, there was nothing of record to show that 
any unreimbursed medical expenses were reasonably estimable 
in view of previous information of record as this was the 
veteran's initial claim and there was no previous expense 
information of record.  See generally Conary v. Derwinski, 3 
Vet.App. 109 (1992); VAOPGCPREC (6-93).  In short, the 
evidence of record at the time of death shows that the 
veteran's annual countable income was excessive for VA 
pension purposes.  

In the present case, based on the evidence of record at the 
time of the veteran's death, there was no support for 
commencement of a monetary award of benefits.  In other 
words, there were no monetary benefits "due and unpaid," 
and there are consequently no accrued benefits available in 
this case.

B.  Burial Benefits.

The evidence does not show that the veteran's death was 
service-connected, and the appellant does not contend 
otherwise.  Accordingly, benefits under 38 U.S.C.A. § 2307; 
38 C.F.R. § 3.1600(a) are not warranted.  Further, the record 
does not show that the veteran was a patient at a VA medical 
facility at the time of her death so as to provide an avenue 
for payment of VA nonservice-connected burial benefits under 
38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c).  

There is also no basis for entitlement to burial benefits 
under the provisions of 38 U.S.C.A. § 2302(a); 38 C.F.R. 
§ 3.1600(b).  As discussed earlier, the veteran was not in 
receipt of pension at the time of her death.  38 C.F.R. 
§ 3.1600(b)(1).  To the extent that her claim may be viewed 
as pending at the time of death since it does not appear that 
a determination as to income eligibility had yet been made, 
for reasons also discussed above there was not sufficient 
evidence of unreimbursed medical expenses of record at the 
time of death to support an award of pension.  38 C.F.R. 
§ 3.1600(b)(2).  Further, although the veteran had wartime 
service, there is no indication that the veteran's body is 
being held by a State or political subdivision of a State so 
as to satisfy the requirements of 38 C.F.R. § 3.1600(b)(3). 


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

